Judgment of the Supreme Court, New York County (Frank J. Blangiardo, J., at Huntley hearing and trial), rendered April 23, 1984, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing her as a second felony offender to an indeterminate term of from IV2 to 3 years, affirmed.
Even if it were error for the hearing court to have denied defendant’s motion to suppress two inculpatory statements, an issue we find it unnecessary to determine, the error would have been harmless beyond a reasonable doubt under the circumstances presented, in which two police officers observed the defendant and her companion committing the larceny for which they were convicted. Concur—Sandler, J. P., Sullivan, Carro, Asch and Smith, JJ.